                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:18CR759
                                                    )
                Plaintiff,                          )   JUDGE CHRISTOPHER A. BOYKO
                                                    )
        v.                                          )
                                                    )
 KHALIL EWAIS,                                      )   [PROPOSED] ORDER TO PARTIALLY
 ABDELJAWAD EWAIS                                   )   UNSEAL SEARCH WARRANTS,
                                                    )   APPLICATIONS AND AFFIDAVITS IN
                                                    )   SUPPORT
                                                    )
                                                    )
                                                    )
                                                    )

       Upon motion of the United States of America, and for good cause shown, it is

ORDERED that the Government may disclose copies of the search warrants and supporting

affidavits, applications, and returns issued and executed in relation to this case (issued under

Case Nos. 1:17MJ9176 and 1:17MJ9177), which are presently under seal, to each defense

counsel of record, who are permitted to share these documents with their respective clients and

other members of the Defense Team, and that the orders currently in place sealing such

documents will otherwise remain intact.


                                               s/ Christopher A. Boyko
                                              __________________________________
                                              CHRISTOPHER A. BOYKO
                                              UNITED STATES DISTRICT JUDGE

  3/25/2019
_____________________
DATE
